 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
 9                v.
                                                              C20-966 TSZ
10        SHEILA BLACKMORE and
          WILLIAM KNUDSEN, as personal                        MINUTE ORDER
11        representative of the ESTATE OF
          WILLIAM BLACKMORE,
12
                                     Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    Having reviewed the parties’ Joint Status Report, docket no. 26, the Court
   DIRECTS that Defendant Sheila Blackmore shall file any motion to vacate default by
16
   June 7, 2021.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 6th day of May, 2021.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
